Citation Nr: 1623543	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  04-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected otitis media or tinnitus.  

2.  Entitlement to service connection for left ear hearing loss, to include as secondary to service-connected otitis media or tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified at a hearing in April 2007 before the undersigned.  A copy of the transcript is of record.  

In April 2007 and March 2009, the Board remanded this case for further development.  In June 2011, the Board denied service connection for bilateral hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims, and in a June 2012 Memorandum Decision, the Court vacated the Board's denial and remanded the matter.  

The Board remanded this case in July 2013, October 2013, February 2014, January 2015, and September 2015 for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss does not meet the regulatory threshold to be considered a disability for VA purposes.  

2.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed left ear hearing loss is related to service.  
CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred or aggravated in service, may not be presumed to have been incurred in service, and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).

2. The Veteran's left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in November 2003.  Notice regarding the disability rating and effective date elements of a service connection claim were provided in the May 2006 supplemental statement of the case.  The Veteran was provided with notice regarding the elements of a secondary service connection claim in the June 2015 supplemental statement of the case.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the readjudication in the December 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  VA attempted to obtain records for treatment for injuries sustained in a motor vehicle accident, including treatment received at Ziong Base.  In September 2013, a formal finding was made that those records were unavailable.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This case was remanded in April 2007, March 2009, July 2013, October 2013, February 2014, January 2015, and September 2015 to attempt to obtain an adequate etiology opinion for the Veteran's hearing loss.  The medical opinions of record regarding etiology are inadequate.  There has not been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Because service connection for left ear hearing loss is granted in this decision, and because service connection for right ear hearing loss is denied because the regulatory threshold for when hearing loss may be considered a disability for VA purposes is not met, the need for an etiology opinion is negated.  38 C.F.R. § 3.159(c)(4) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board recognizes the deviation from the remand directives, but finds that it is not such that a remand is required for correction.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  While the opinion regarding etiology of right ear hearing loss may be inadequate, the preponderance of the evidence of record shows that the right ear hearing loss is not a disability.  Therefore, the claim fails prior to consideration of etiology because a current disability of right ear haring loss disability is not shown.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as sensorineural hearing loss, manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board weighs the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Right Ear Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Generally, once VA determines that a Veteran has a disease or injury that was incurred or aggravated in service, service connection can be granted without regard to severity.  However, hearing loss is an exception.  A minimum degree of hearing loss is a prerequisite for entitlement to service connection.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  A change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385.  Additionally, 38 C.F.R. § 3.385 applies before a service connection determination is made.  If the Veteran's hearing loss does not meet the standard set forth under 38 C.F.R. § 3.385, service connection must be denied as current disability is not shown.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  

The Veteran has undergone multiple VA and private audiograms during the appeal period and none of them show that his right ear hearing loss meets the threshold set forth in 38 C.F.R. § 3.385.  

At his March 2003 VA examination, the puretone thresholds in the right ear, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
20
20

Word recognition using the Maryland CNC Test was 96 percent in his right ear.  

In April 2005, the Veteran underwent a private audiogram at Queens-Long Island Medical Group.  The private record is in graph form and the results have not been interpreted by an audiologist.  However, as fact-finding is a proper function of the Board, the Board has interpreted the graphical representation contained in the audiogram into numerical results.  Kelly v. Brown, 7 Vet. App. 471 (1995).  Puretone thresholds in the right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
not tested
15

Word recognition was 92 percent in the right ear.  However, the audiogram report did not state that the Maryland CNC Test was used, which is required by VA regulation.  38 C.F.R. § 3.385 (2015).  Therefore, the April 2005 audiogram report does not show that the Veteran's right ear hearing loss meets the regulatory threshold to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  

At an August 2005 VA examination, puretone thresholds in the right ear, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
15
20

Word recognition using the Maryland CNC Test was 96 percent in the right ear.  

At an April 2008 VA examination, puretone thresholds in the right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
10

Word recognition using the Maryland CNC Test was 96 percent in the right ear.  

At an August 2013 VA examination, puretone thresholds in the right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10

Word recognition using the Maryland CNC Test was 98 percent in the right ear.  

At an April 2014 VA examination, puretone thresholds in the right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
25

Word recognition using the Maryland CNC Test was 100 percent in the right ear.  

At no time during the appeal period has the Veteran's right ear hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385.  While an April 2005 private audiogram shows a speech discrimination score of 92 percent, that audiogram does not show that the Maryland CNC test was used to obtain that score.  In any event, numerous other audiograms all found levels of right ear hearing that do not constitute a disability.  The Board finds those results more persuasive in showing that a right ear hearing loss disability is not shown.  The Veteran's speech recognition scores using the Maryland CNC Test have not been less than 94 percent.  Thus, the Board finds that his right ear hearing loss does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  Service connection for bilateral hearing loss is therefore not warranted.  Hensley v. Brown, 5 Vet. App. 155 (1993); McKinney v. McDonald, 28 Vet. App. 15 (2016).   

The Board does not doubt the Veteran's ability to perceive changes in his audiological acuity.  However, a grant of service connection for right ear hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. § 3.385.  In this case, absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent lay opinion about whether the specific criteria for an audiological disability for VA purposes were met at any time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Congress specifically limited entitlement to service connection for disease or injury to cases where those incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2014).  Because the preponderance of competent evidence shows that the Veteran currently does not have right ear hearing loss to an extent recognized as a disability for VA purposes, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for right ear hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Ear Hearing Loss 

The Veteran has been diagnosed with sensorineural hearing loss.  He has undergone numerous audiograms during the course of the appeal that did not show that left ear hearing loss met the regulatory threshold to be considered a disability for VA purposes.  

However, at an April 2005 private audiogram at Queens-Long Island Medical Group, puretone thresholds in the left ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
30
40
35
not tested
35

The puretone threshold at 1000 Hertz was 40 decibels.  Additionally, three auditory thresholds were greater than 26 decibels.  Therefore, that level of left ear hearing loss met the threshold to be considered a disability for VA purposes during the appeal period.  38 C.F.R. § 3.385 (2015).  Therefore, he is considered to have a current disability for the purposes of establishing service connection for left ear hearing loss, even though other audiograms show that the criteria set forth in 38 U.S.C.A. §38 C.F.R. § 3.385 were not met.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The Veteran engaged in combat with the enemy while serving in the Republic of Vietnam.  He asserts that he was exposed to acoustic trauma from artillery and mortar fire.  The Board finds that assertion is credible and that he was exposed to acoustic trauma in the course of combat.  38 U.S.C.A. § 1154(b) (West 2014).  

There is not a presumption of service connection for a combat Veteran's disability; the nexus requirement must be satisfied.  Collette v. Brown, 82 F.3d 389 (1996).  The Veteran has asserted that left ear hearing loss manifested in service and that he has experienced symptoms continuously since service.  Sensorineural hearing loss is a chronic condition as set forth in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology applies.  38 C.F.R. § 3.303(a),(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran is competent to state that he has experienced a decrease in hearing acuity.  There is nothing in the record to show that his assertions that hearing loss began in service and that he has experienced a continuity of symptoms since that time are not credible.  The record shows that his left ear hearing loss met the regulatory threshold to be considered a disability for VA purposes in April 2005.  38 C.F.R. § 3.385 (2015).  The multiple negative etiology opinions pertaining to service connection for left ear hearing loss are inadequate and therefore not probative.  The Board finds that the Veteran's lay assertion is probative.  In the absence of probative negative evidence, the preponderance of the evidence is in favor of the Veteran's claim, and a grant of service connection for left ear hearing loss based upon continuity of symptomatology is warranted.  

Because service connection is being granted based upon continuity of symptomatology, the theory of secondary service connection under 38 C.F.R. § 3.310 need not be addressed.  

Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that he has a left ear hearing loss disability that has a continuity of symptomatology and is thus related to combat service.  Therefore, service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


